DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph H. Karlin on 5/5/2021.
The application has been amended as follows: 
Replace “wherein a pressure”, Claim 1 Line 17, with:
 -- wherein an internal gas pressure --   ;
Replace “maintaining a pressure”, Claim 1 Line 27 , with:
 -- maintaining the internal gas pressure --   ;
Replace “wherein the bulk solids are compressed against the bottom disc under a combined influence of gravity and internal pressure in the container”, Claim 1 Lines 30-32 , with:
 -- wherein the bottom disc is subjected to a combined influence of (A) the internal gas pressure and (B) bulk solids compressing against the bottom disc under gravity --   .


REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a method having all limitations as claimed in independent Claim 1, particularly comprising steps f)-h) in the recited order, wherein an internal gas pressure is created during step f (closing), said internal gas pressure being maintained during step g (attaching), the bottom dis of the container after step h (turning) being subjected to a combined influence of (A) the internal gas pressure and (B) bulk solids compressing against the bottom disc under an effect of gravity. 
For illustration and contrast, note that Fig. 4 of the examined application represents a configuration in which bulk solids located adjacent to the bottom disc 9 (located upwards as corresponding to step f-closing of the method) are subjected to an internal gas pressure higher than an ambient pressure outside of the container. After the step of h-turning, said bulk solids are still located adjacent bottom disc 9 but at the lower end of the container after the inversion, and the bottom disc experiences not only (A) the overpressure of the internal gas pressure (compared to a lower ambient pressure), but also (B) the weight of the column of bulk solids located above the portion of the bulk solids located in direct contact with / adjacent (“against”) the bottom disc 9. This contrasts with Intering’s method, where a space/gap is intentionally provided between a flange of the bottom disc and the lateral vertical wall of the container (see Intering’s Fig. 23, as well as related arguments filed by the Applicant on Page 13, 1st Para, of the 4/19/2021 Response, which are persuasive), preventing creation of a gas overpressure inside the container. As a result, the bottom disc in Intering’s method is not subjected to a combination of the two factors recited - a combined influence of (A) the internal gas pressure and (B) bulk solids compressing against the bottom disc under gravity.  Since the prior art (e.g. Intering, other references previously listed) teaches methods lacking said features, the prior art does not anticipate the claimed subject matter. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-16 are allowable as depending from independent Claim 1 which has allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731